DETAILED ACTION
The amendment/response filed on 12/22/20 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 20 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lehmann et al (US 2015/0052948) in view of Hofmann et al (US 10,029,938) or vice versa.
Regarding claim 19, Lehmann et al each a process of producing a mold body from quartz glass granules (Abstract), which reads on applicants’ claimed invention, including the limitations of: 
providing a silicon dioxide granulate(Fig. 3, 15), wherein the silicon dioxide granulate was prepared from pyrogenic silicon dioxide (Para. 0033, 0096), wherein the silicon dioxide granulate comprises: 
a BET surface area (para.0098), except for having the BET in a range from 20 to 50 m.sup.2/g; and 
a mean particle size in a range from 50 to 500 microns or the like of 200 to 400 microns (Para. 0099); 
making a glass melt (Fig. 3, 57) out of the silicon dioxide granulate (15) in an oven (31, 37, 39 & 43); and 
making a quartz glass body (35) out of the glass melt (57); 
wherein the oven comprises a standing sinter crucible (Fig. 1 to 3, 1; Para. 0115) as the crucible in Fig. 3 is standing up for gravity feeding from above of glass granule (15) to form glass melt (57) into the nozzle (55); however, Lehmann et al do not teach the BET surface area in a range from 20 to 50 m.sup.2/g.
Hofmann et al teach a method of producing quartz glass of silicon dioxide granulate (Abstract; Col. 5, lines 19+) with granulate particles having a means size of at least 200 microns and a BET surface area in the range of 20 to 100 m.sup.2/g (Col. 9, lines 47-52), in order to obtain an inexpensive production of low-bubble transparent components of quartz glass (Col. 5, lines 31-32).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Lehmann et al, by applying the method of producing quartz glass with granulate particles having a means size of at least 200 microns and a BET surface area in the range of 20 to 100 m.sup.2/g, as taught by Hofmann et al, in order to obtain inexpensive production of low-bubble transparent components of quartz glass.
Regarding claim 20, Lehmann et al teach that the sinter crucible (31) is made of a sinter material, which comprises a sinter metal of tungsten (Para. 0115). 
Regarding claim 23, Lehmann et al teach that the standing sinter crucible (Fig. 3) comprises an area formed as a standing surface (Top of 37); and at least two sealed on rings (48 & 49) as side parts.

Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lehmann et al in view of Hofmann et al and further view of Bewlay et al (US 6,162,552).
Regarding claim 21, Lehmann et al in view of Hofmann et al teach a process of producing a mold body from quartz glass granules (Abstract) including the sinter metal of tungsten of the sinter crucible (31; Para. 0115), which reads on applicants’ claimed invention; except for having the sinter metal of the sinter crucible with a density of from 85% to 96% of the theoretical density of the sinter metal.
Bewlay et al teach a method of making a furnace (Abstract) of tungsten-based substrate (Fig. 7, 58) with density of at least about 96% of theoretical density of the sinter metal of the furnace (Col. 5, lines 60-61), in order to render the component less reactive to quartz, glass and other forms of silica (Abstract).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Lehmann et al in view of Hofmann et al, by applying the furnace of tungsten-based substrate with density of at least about 96% of theoretical density of the sinter metal of the furnace, as taught by Bewlay et al, in order to render the furnace or crucible less reactive to quartz, glass and other forms of silica.
Response to Arguments
Applicants' arguments filed on 12/22/20 have been fully considered but they are not persuasive for the following reasons:
Applicants assert that the prior art, Lehmann et al, does not teach nor suggest a standing sinter crucible, just a hanging crucible (Remarks; Page 8, 3rd and last Paragraph). In response, Lehmann et al do teach an horizontal sinter crucible (Fig. 1, 1) supported by rollers (2) and Lehmann et al do teach another embodiment of a standing sinter crucible in Fig. 3 (Para. 0115) where the glass granules (15) are gravity fed from above via the nozzle (32) into the standing or vertical crucible or furnace to be melt into soft glass (57). Therefore, Lehmann et al do teach a standing sinter crucible, as claimed.

On Page 9, applicants assert that Lehmann et al do teach an opaque quartz glass while the claimed invention requires a transparent quartz glass; in response to applicants' argument (Page 5; 1st & 3rd Paragraph) that the reference fails to show certain features of applicants’ invention, it is noted that the features upon which applicants rely (i.e.,” transparent quartz glass” are not recited in the rejected claim.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Lin et al at a minimum teach the limitations (Claim 19, line 1) of “a quartz glass body”, as claimed.

Applicants further assert that the combination of Lehmann et al and Hofmann et In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Lehmann et al teach a process of producing a mold body from quartz glass granules with a BET surface area (para.0098) while Hofmann et al teach a method of producing quartz glass of silicon dioxide granulate (Abstract; Col. 5, lines 19+) with granulate particles having a means size of at least 200 microns and a BET surface area in the range of 20 to 100 m.sup.2/g (Col. 9, lines 47-52). Therefore, the combination Lehmann et al and Hofmann et al discloses a BET surface area in the range of 20 to 100 m.sup.2/g, which covers the claimed range of 20 to 50 m.sup.2/g of Claim 19 (line 5).

Regarding the applicants’ remarks of Claims 21 and 23 on Page 10, these claims stand rejected as articulated in Sections 4 and 5 above where independent Claim 19 also stand rejected with the responses to the applicants’ remarks above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 30, 2021